United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2008 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2461 South Clark Street, Suite 630, Arlington, Virginia 22202 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (703) 236-4300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at April 30, 2008 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q March 31, INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets March 31, 2008 (unaudited) and December 31, 2007 3,4 Condensed Consolidated Statements of Operations Three Months Ended March 31, 2008 and 2007 (unaudited) 5 Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, 2008 and 2007 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4T. Controls and Procedures 30 PART II OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2008 (UNAUDITED) AND DECEMBER 31, 2007 (Amounts in Thousands) ASSETS March 31, December 31, 2008 2007 CURRENT ASSETS: Cash and cash equivalents $ 618 $ 2,015 Accounts receivable, net 19,868 18,077 Inventories, net 25,150 26,160 Receivable from disposition 3,553 6,799 Other current assets 2,064 2,520 Total current assets 51,253 55,571 OTHER ASSETS: Goodwill 665 665 Intangibles, net 4,733 4,853 Other 2,959 3,470 Total other assets 8,357 8,988 PROPERTY AND EQUIPMENT: Land and improvements 336 336 Buildings and improvements 9,697 9,666 Machinery and equipment 95,801 96,650 105,834 106,652 Less - Accumulated depreciation (73,090 ) (72,647 ) Property and equipment, net 32,744 34,005 Total assets $ 92,354 $ 98,564 See Notes to Condensed Consolidated Financial Statements. 3 KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2008 (UNAUDITED) AND DECEMBER 31, 2007 (Amounts in Thousands, Except Share Data) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December 31, 2008 2007 CURRENT LIABILITIES: Accounts payable $ 11,340 $ 14,995 Accrued compensation 2,725 2,629 Accrued expenses 21,159 22,325 Current maturities of long-term debt 1,500 1,500 Revolving credit agreement 5,794 2,853 Total current liabilities 42,518 44,302 LONG-TERM DEBT, less current maturities 8,701 9,100 OTHER LIABILITIES 8,241 8,706 Total liabilities 59,460 62,108 COMMITMENTS AND CONTINGENCIES (Note 9) 0 0 STOCKHOLDERS’ EQUITY: 15% Convertible preferred stock, $100 par value, authorized 1,200,000 shares, issued and outstanding 1,131,551 shares, liquidation value $113,155 108,256 108,256 Common stock, $1 par value; authorized 35,000,000 shares; issued 9,822,304 shares 9,822 9,822 Additional paid-in capital 27,375 27,338 Accumulated other comprehensive loss (1,277 ) (1,112 ) Accumulated deficit (89,349 ) (85,915 ) Treasury stock, at cost, 1,871,128 shares (21,933 ) (21,933 ) Total stockholders' equity 32,894 36,456 Total liabilities and stockholders' equity $ 92,354 $ 98,564 See Notes to Condensed Consolidated Financial Statements. 4 KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Amounts in Thousands, Except Share and Per Share Data) (Unaudited) 2008 2007 Net sales $ 41,691 $ 45,552 Cost of goods sold 37,863 39,956 Gross profit 3,828 5,596 Selling, general and administrative expenses 6,737 7,574 Severance, restructuring and related charges 138 208 Loss (gain) on sale of assets 533 (120 ) Operating loss (3,580 ) (2,066 ) Interest expense (483 ) (1,195 ) Other, net (14 ) 32 Loss from continuing operations before benefit from (provision for) income taxes (4,077 ) (3,229 ) Benefit from (provision for) income taxes from continuing operations 352 (89 ) Loss from continuing operations (3,725 ) (3,318 ) Loss from operations of discontinued businesses (net of tax) (252 ) (2,127 ) Gain on sale of discontinued businesses (net of tax) 543 1,666 Net loss $ (3,434 ) $ (3,779 ) Loss per share of common stock - Basic and diluted Loss from continuing operations $ (0.47 ) $ (0.42 ) Discontinued operations 0.04 (0.06 ) Net loss $ (0.43 ) $ (0.48 ) Weighted average common shares outstanding (thousands): Basic and diluted 7,951 7,951 See Notes to Condensed Consolidated Financial Statements. 5 KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Amounts in Thousands) (Unaudited) 2008 2007 Cash flows from operating activities: Net loss $ (3,434 ) $ (3,779 ) (Income) loss from discontinued operations (291 ) 461 Loss from continuing operations (3,725 ) (3,318 ) Depreciation and amortization 1,823 1,865 Write-off and amortization of debt issuance costs 96 619 Stock option expense 37 94 Loss (gain) on sale of assets 533 (120 ) Deferred income taxes - (94 ) (1,236 ) (954 ) Changes in operating assets and liabilities: Accounts receivable (1,833 ) (2,075 ) Inventories 928 (807 ) Other assets 134 77 Accounts payable (1,489 ) 261 Accrued expenses (1,017 ) (1,995 ) Other, net (363 ) 843 (3,640 ) (3,696 ) Net cash used in continuing operations (4,876 ) (4,650 ) Net cash used in discontinued operations (320 ) (195 ) Net cash used in operating activities (5,196 ) (4,845 ) Cash flows from investing activities: Capital expenditures of continuing operations (1,037 ) (979 ) Proceeds from sale of assets, net 35 120 Net cash used in continuing operations (1,002 ) (859 ) Net cash provided by discontinued operations 4,424 5,995 Net cash provided by investing activities 3,422 5,136 Cash flows from financing activities: Net borrowings (repayments) on revolving loans 2,940 (2,388 ) Decrease in book overdraft (2,110 ) (2,123 ) Repayments of term loans (399 ) (24 ) Direct costs associated with debt facilities - (125 ) Repurchases of common stock - (3 ) Net cash provided by (used in) continuing operations 431 (4,663 ) Net cash used in discontinued operations - (97 ) Net cash provided by (used in) financing activities 431 (4,760 ) Effect of exchange rate changes on cash and cash equivalents (54 ) (4 ) Net decrease in cash and cash equivalents (1,397 ) (4,473 ) Cash and cash equivalents, beginning of period 2,015 7,392 Cash and cash equivalents, end of period $ 618 $ 2,919 See Notes to Condensed Consolidated Financial Statements. 6 KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, (Unaudited) (1)Restatement of Prior Financial Information As a result of accounting errors in theCompany’s raw material inventory records, management and the Company’s Audit Committee determined on August 6, 2007 that the Company’s previously issued consolidated financial statements for the three months ended March 31, 2007 should no longer be relied upon.The Company’s decision to restate its consolidated financial statements was based on facts obtained by management and the results of an independent investigation of the physical raw material inventory counting process at Continental Commercial Products, LLP (“CCP”).These procedures resulted in the identification of the overstatement of raw material inventory when completing the physical inventory.At the time of the physical inventories, the Company did not have sufficient controls in place to ensure that the accurate physical raw material inventory on hand was properly accounted for and reported in the proper period.The Company filed on
